Citation Nr: 1636519	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-07 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disability.

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a July 2016 Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to an increased rating for his left ankle and service connection for a bilateral knee condition.

The Veteran was last afforded a VA ankle examination in June 2012.  During the Veteran's July 2016 Board hearing, he testified that his ankle condition was worse since his last VA examination.  For example, the Veteran reported increased instability and pain, falls, that without his ankle braces he could only walk a few blocks, an inability to walk long distances, that he required a cane, had sleep trouble due to pain, and pain on motion.  As such, a new examination is warranted to assess the current level of severity of the Veteran's left ankle disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

The Veteran asserts entitlement to service connection for a bilateral knee condition as secondary to his left ankle condition.  Specifically, the Veteran contends that his left ankle condition resulted in weight gain, an altered gait, and instability leading to falls directly onto his knees.  See e.g., Veteran's statement received June 4, 2013 Board hearing transcript p. 21-23.  

A June 2012 VA examiner provided a negative nexus opinion and noted that the Veteran did demonstrate at least moderate limping as a result of the left lower extremity dysfunction (gait disturbances).  However, the examiner stated that it would "make no sense" for the left knee condition to be etiologically related to the left ankle condition.  In conjunction with the fact that the Veteran had other very significant risk factors for the development of degenerative joint disease in weightbearing joints, notably his very obese status for a number of years and chronic smoking (clarified as occasional cigar and pipe smoking during the 2016 Board hearing).  In contrast, the Veteran submitted a May 2013 private positive opinion from a treating orthopedist who stated that the bilateral knee condition could at least as likely as not have been caused by the left ankle condition.  The physician detailed that the change in gait caused by the left ankle condition "may have" accelerated his bilateral knee degenerative changes.  The Board finds a VA examination and opinion to address the etiological relationship between the Veteran's current knee condition and his left ankle condition is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including those from the Fargo VAMC outside of the June 2012, June 2013 and June 2016 imaging studies or March 2012, September 2013 and June 2016 treatment notes already associated with the claims file.
2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination of his left ankle disability.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  

The examiner should describe the nature and extent of the Veteran's service-connected left ankle disability.  The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  

The examiner should comment as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.  The examiner should also indicate whether there is malunion of the os calcis or astragalus and, if so, if it is best characterized as a moderate deformity or a marked deformity; whether the Veteran has had an astragalectomy; or whether there is malunion of the tibia and fibula with slight, moderate, or marked ankle disability or nonunion of the tibia and fibula requiring a brace.

The examiner must detail all current functional impairment from the Veteran's left ankle condition, to include any impact on occupational functioning.

3.  After the development in 1 and 2 has been completed, schedule the Veteran for a VA examination to address the current nature and etiology of the Veteran's bilateral knee disability as secondary to his service-connected left ankle disability.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should offer an opinion in response to the following questions regarding Veteran's current bilateral knee condition:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee condition is either: 
(a) caused by 
or 
(b) aggravated by (worsened beyond the natural progression) his service-connected left ankle disability?  Please explain why or why not.  
The examiner should address the Veteran's contentions that his service-connected right ankle disability caused him to gain weight which has affected his knees, that his right ankle has caused an altered gait which has affected his knees, and that his right ankle giving way has caused him to fall on his knees causing disability.  

The examiner(s) must provide a rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.  
4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




